Landis, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of finished glass atomizer bases and that the merchandise in its imported condition possesses no independent function and is solely used when attached to and assembled with other substantial components thereby comprising a complete atomizer and following the principles set forth in William Adams, Inc. v. United States (56 Cust. Ct. 429, C.D. 2670), the claim of the plaintiff was sustained.